NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50497

                Plaintiff-Appellee,             D.C. No. 3:12-cr-00856-DMS

 v.
                                                MEMORANDUM*
LECHAUN D. BAKER,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Lechaun D. Baker appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Baker contends that he is entitled to a sentence reduction under Amendment



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
782 to the Sentencing Guidelines. We review de novo whether a district court had

authority to modify a sentence under section 3582(c)(2). See United States v.

Leniear, 574 F.3d 668, 672 (9th Cir. 2009). Contrary to Baker’s contention, the

record reflects that the sentencing court determined that his offense involved 8.94

kilograms of actual methamphetamine. Even after Amendment 782, the base

offense level for that drug amount is 38. See U.S.S.G. § 2D1.1(c)(1)(2014).

Because Amendment 782 did not lower Baker’s applicable guideline range, the

district court correctly concluded that Baker is ineligible for a sentence reduction.

See 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10(a); Leniear, 574 F.3d at 673-74.

      AFFIRMED.




                                          2                                    16-50497